Citation Nr: 9914218	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-11 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
status post right medial meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from December 1970 to October 
1973.

This appeal arose from an August 1996 RO rating decision, 
which increased the veteran's evaluation of status post right 
medial meniscectomy from 0 percent to 20 percent disabling.

Since he continues to disagree with the current rating 
assigned, the claim of an increased rating above 20 percent 
for this disability remains at issue on appeal.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (a claim remains in controversy 
where less than the maximum available benefits is awarded).
 

FINDINGS OF FACT

1.  Residuals of the veteran's right knee disability reveals 
symptomatology associated with a moderate instability and 
full range of motion. 

2.  Residuals of the veteran's right knee disability, with 
moderate to severe advanced posttraumatic degenerative 
osteoarthritis causes pain and instability on use.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for status post right medial meniscectomy based upon 
instability have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 
4.31, 4.40, 4.45, 4.71a, Codes 5299-5257, 5260, 5261, 5262, 
5271 (1998).

2.  The criteria for a separate 10 percent rating for 
osteoarthritis of the right knee have been met. 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.59, Diagnostic Code 5003 (1998); 
VAOPGCPREC 9-98 (Aug. 14, 1998).  
       


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Here, the veteran has claimed that the symptoms of his 
disorder are more severe than indicated by the 20 percent 
evaluation currently assigned for his right knee disability.  
The Board finds that the appellant's claim to entitlement to 
increased ratings for a right knee disability is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  He has not 
alleged that any records of probative value that may be 
obtained as to his claim, and which have not already been 
secured or requested, are available.  Accordingly, the Board 
of Veterans' Appeals (Board) finds that all relevant facts 
have been properly developed and no further assistance is 
required to comply with the duty to assist as mandated by 38 
U.S.C.A. § 5107(a) (West 1991).

Service-connected disabilities are rated in accordance with a 
schedule of rating disabilities based on average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Schedule for Rating Disabilities 
(Schedule), 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(1998).  The disability ratings evaluate the ability of the 
body to function as a whole under the ordinary conditions of 
daily life including employment.  As such, the ratings take 
into account such factors as pain, discomfort, and weakness 
in the individual rating.  38 C.F.R. §§ 4.10, 4.59 (1998).  
Evaluations are based on the amount of functional impairment; 
that is, the lack of usefulness of the rated part or system 
in self-support of the individual.  38 C.F.R. § 4.10 (1998).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (1998).

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


BACKGROUND

A March 1991 RO rating decision evaluated the veteran's right 
knee disability as 0 percent disabling under Diagnostic Code 
5299-5257 based on service medical records from December 1970 
to September 1973, July 1984 enlistment examination results, 
a January 1991 VA examination and private medical records 
from January 1984 to March 1989.  In pertinent part, service 
medical records reveal the veteran's complaint of right knee 
pain, and subsequent excision of regenerated medial meniscus 
with cyst formation.

In pertinent part, private medial records from January 1989 
to March 1989 reveal January 1989 radiographic evidence of 
loose osteocartilaginous fragment with the knee joint; and a 
diagnoses of probable degenerative osteoarthritis with 
degenerative effusion; rule out loose body; and an additional 
January 1989 notation of right knee - no injury.

A private examiner's April 1996 letter summarized treatment 
to include, in pertinent part, 1993 findings of Grade III to 
IV chondromalacia of the patellofemoral joint, a moderate 
amount of synovitis and chondromalacia of the medial and 
lateral compartments, Grade II, of the right knee; April 1996 
findings of continued degeneration with severe crepitance and 
increase in patellofemoral changes of the right knee 
patellofemoral joint, with medial compartment pain; and 
continual pain from arthritis.

On VA examination of June 1996, complaints of right knee 
pain, swelling and occasional giving way, with a catching 
sensation were noted; as well as the veteran's service injury 
to his right knee resulting from an aircraft accident; and 
three arthroscopic surgeries in 1978, 1985 and 1993.  
Pertinent findings included negative straight leg lifting 
sign; some decrease in tone with no atrophy compared to the 
left side; no swelling; loose knee, both anteriorly, 
laterally and medially; and no pivot shift.  Range of motion 
findings included flexion and extension from 5 degrees to 110 
degrees without significant discomfort.  There was tenderness 
diffusely, with positive apprehension sign, as well as 
compression test of the patella, which was reasonably mobile, 
with no excessive lateral retinacula tightness.  Radiographic 
evidence revealed joint space loss, with significant marginal 
osteophytes of all three bones of the knee; some sclerosis on 
the medial more than lateral aspect of the tibial plateau; 
possibility of loose body in the lateral joint space.  The 
noted diagnoses included moderate to severe degenerative 
osteoarthritis of the right knee. 

A private examiner's August 1996 that was received in October 
1996 included findings of continued subluxation with some 
instability and signs of degenerative changes in the 
patellofemoral compartment and medial compartment.  The 
veteran was being fitted with a custom unloading brace.

The veteran underwent a November 1997 VA examination, which 
included a review of the veteran's claim folder.  The 
veteran's noted complaints included continued right knee 
pain, giving way and some medial joint line tenderness in the 
right knee.  Radiographic evidence revealed significant 
degenerative arthritis noted in 3 compartments with decreased 
medial joint space; some marginal osteophytes, notably on the 
posterior femoral condyles as well as the lateral edge of the 
patella; and subchondral sclerosis in joint compartment, 
notably in the lateral aspect of his knee.   A 6-centimeter 
medial and lateral scar from prior meniscectomies and an 8-
centimeter transverse lateral incision from another surgery 
were noted.  Range of motion was from 5 degrees to 110 
degrees with pain in the extremes of extension and flexion.  
He had 1+ Lachman's and anterior drawer, no posterior drawer; 
medial joint line tenderness to palpation and no effusion 
that could be noted on examination.  Additional findings 
included significant crepitation of the patelloferormal joint 
that was tender circumferentially around mediolateral as well 
as inferiorly and superiorly; and some right quadriceps 
atrophy.  The examiner's diagnoses included moderate to 
severe arthritis involving the right knee that appeared to be 
associated with prior twisting injury that was likely and 
anterior cruciate ligament tear followed by meniscal tears.

A private examiner submitted a May 1998 letter that enclosed 
treatment summaries noted above, as well as treatment from 
April 1993 to May 1997.  Pertinent entries include:

An April 1993 job related accident that resulted in right 
knee pain after slipping on a wet floor.  Without specifying 
which knee applied, objective findings included no 
significant effusion; range of motion with significant 
crepitation in subpatellar area that increased with 
patellofemoral compression; radiographic evidence of 
degenerative changes generally, and a diagnosis of 
chondromalacia patella with recent extension and 
exacerbation.  Bilateral knee pain was noted in April 1993.  
A June 1993 entry reveals right knee improvement, with full 
range of motion (unspecified), with some crepitation in the 
anterior compartment of the right knee.  

A July 1994 entry reveals right knee complaints of pain, with 
good range of motion from 0 to 120 degrees, but with 
crepitus; radiographic evidence of early tricompartmental 
arthritis of the right knee.  An August 1994 entry includes a 
diagnosis of osteoarthritis, especially on the right.  During 
February 1994 the veteran complained of some catching without 
frank locking.  It was noted the veteran had recently twisted 
his knee recently.  Examination results included range of 
motion from 0 to 120 degrees, with some crepitus and negative 
Lachman's; radiographic evidence of early osteoarthritis of 
the right knee with some spur formation.  

An April 1996 entry reveals no current effusion; some 
tenderness on the medial joint line and extensive painful 
crepitance to flexion and extension; ligamentous examination 
was stable to varus and valgus stress test; no other meniscal 
signs noted to torquing and intact Lachman's.  The noted 
diagnoses included continued degenerative changes of the 
patellofemoral compartment.  An August 1996 entry showed 
slight effusion; extreme amount of crepitance to flexion and 
extension; and tenderness over the joint line.  Lachman's on 
the right knee revealed continued subluxation with some 
amount of instability; thus right knee problems were both ACL 
instability and arthritis.  

In May 1997 instability due to ACL instability and arthritis 
was noted; occasional flares, with increased pain and 
instability during prior two months.  Examination findings 
included unspecified definite quadriceps atrophy and deceased 
muscle bulk and mass; decreased strength to straight leg 
raise; and tender to palpation around the knee cap and 
medially; intact ligaments; crepitus to flexion/extension.  
Radiographic findings included well preserved joint spaces; 
spurring and degenerative change with cyst formation at the 
medial tibial plateaus and femoral condyle; extensive 
patellofemoral disease with spurring both on the femoral 
condyle and on the superior and inferior poles of the 
patella; some loose bodies or spurs around posterior tibial 
plateau.  Bilateral sunrise view showed well-located patella, 
with no subluxation, extensive spurring medially and 
laterally with concomitant spurring on the femoral condyle.  
The noted diagnoses included continued degenerative change, 
with ACL instability.  


ANALYSIS

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1998), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other relevant evidence of record pertaining to the history 
of the service-connected disability at issue.  The Board has 
found nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.

Currently, the veteran's right knee disability is rated under 
DC 5299-5257, indicating that his disability is not 
specifically listed under the Schedule, and that it is rated 
by analogy under "other impairment" of the knee, involving 
recurrent subluxation or lateral instability.  38 C.F.R. §§ 
4.27, 4.71a, DC 5257 (1998).  The August 1996 RO rating 
decision evaluated the veteran's right knee disability as 20 
percent disabling.  Having included review of additional 
private medical reports and a November 1997 VA examination, 
the June 1998 supplemental statement of the case includes the 
RO's determination to continue the 20 percent evaluation.  
Under DC 5257, a "moderate" disability warrants a 20 
percent rating, and a "severe" disability warrants a 30 
percent rating.  38 C.F.R. § 4.71a, DC 5257 (1998).  Thus, to 
warrant a rating higher than the current 20 percent for the 
right knee disability, the claims file would have to show 
that the veteran has a "severe" right knee disability under 
DC 5257.

In making the determination of the severity of the veteran's 
right knee disorder, the Board notes that in DeLuca v. Brown, 
8 Vet. App. 202 (1995), the United States Court of Appeals 
for Veterans Claims (Court) held that 38 C.F.R. §§ 4.40, 4.45 
(1998) were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, such as pain on motion, 
incoordination, weakness, and numbness, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).

After careful review of the record, the Board finds that a 30 
percent rating is not warranted under DC 5299-5257, and that, 
based on DeLuca factors and VAOPGCPREC 9-98 (Aug. 14, 1998), 
as described herein, a separate 10 percent rating is 
warranted under Code 5010.  

In making this decision, the Board notes that the objective 
clinical evidence of right knee pathology ratable under Code 
5257 is no more than moderate.  The March 1991 RO 
noncompensable rating decision was essentially based on 
medical evidence that showed probable degenerative 
osteoarthritis with degenerative effusion.  The more recent 
medical evidence, including on VA examination of June 1996 
and private reports, indicates that the right knee disability 
was essentially negative for severe right knee instability 
findings and limited negative findings of deformity, pivot 
shift, effusion, anterior draw, posterior draw, Lachman's 
test, varus and valgus stress test.  The VA examination 
disclosed some loss of tone, but no quadriceps atrophy as 
compared to the left.  Radiographic evidence did show joint 
space loss, and included a finding of moderate to severe 
degenerative osteoarthritis.  VA examination findings 
generally showed the veteran's right knee had manifestations 
of arthritic pathology that is discussed separately below, 
but did not display manifestations of reflective of severe 
instability or laxity.  The private medical evidence of 
August 1996 did reveal "some" instability.  While a brace 
was contemplated, the evidence does not show the veteran 
thereafter employed the brace.  By May 1997, instability due 
to an unstable ACL ligament was reported, with some definite 
quadriceps atrophy.  The ligaments were intact to objective 
testing.  The VA examination of November 1997 consistently 
revealed significant crepitation, significant degenerative 
arthritis in 3 compartments, 1+ Lachman and anterior drawer, 
and a range of motion from 5 to 110 degrees with pain at the 
extremes.  There was medial joint line tenderness to 
palpation, but no effusion.  Based on the objectively 
demonstrated degree of instability and the lack of effusion, 
the Board finds that no more than a moderate level of 
disability is demonstrated that warrants a 20 percent 
disability rating for the right knee.  

However, as required by DeLuca, supra, the Board also looks 
to functional impairment.  In this regard, it notes that the 
veteran complained of intermittent right knee problems from 
January 1984 through January 1997.  His complaints have been 
of pain and occasional swelling in his right knee upon work 
related activities and running, although overall symptoms 
improved with treatment until a 1993 job related accident 
resulting from slipping on a wet floor.  The Board observes 
that the fall itself was not attributed to subluxation or 
right knee instability as to this accident, nor have such 
accidents occurred in general.  He has also indicated that he 
has at times avoided prolonged walking or exercising due to 
infrequent giving way, especially during work hours.  The 
objective findings noted above, however, as well particularly 
as the notation that there is some loss of tone but no 
quadriceps atrophy prior to May 1997, indicate that the 
degree of functional impairment due to pain on use is well 
within the range contemplated by the 20 percent rating, but 
no more, under diagnostic code 5299-5257.  In this context, 
the Board notes that pain as a manifestation of the knee 
disability is considered below in the award of a separate 
rating under Code 5010.  Thus, pain on motion may not be also 
considered for purposes of a higher rating under Code 5257 as 
that would constitute rating the same manifestation twice 
which is expressly prohibited.  38 C.F.R. § 4.14 (1998). 

Considered as a whole, the Board finds that the evidence of 
record does not provide sufficient evidence of a "severe" 
disability for the veteran's right knee disability, which is 
necessary for a 30 percent rating under DC 5299-5257.  The 
Board accepts that the veteran does have a right knee 
disability that has some affect on his daily activities, but 
they are not of such severity to be considered a "severe" 
disability under DC 5299-5257.

According to the Schedule, there are five other knee 
disorders which, if shown to exist in either knee, would 
warrant a rating above 20 percent for that knee. These are 
ankylosis of the knee joint (DC 5256), limitation of leg 
flexion to 15 degrees (DC 5260), limitation of leg extension 
to 20 degrees (DC 5261), and malunion of the tibia and fibula 
with marked knee or ankle disability (DC 5262).  38 C.F.R. § 
4.71(a) (1998).  In this case, however, the medical evidence 
of record fails to reflect the presence of any of the 
applicable symptomatology, and, as noted above, the medical 
evidence consistently shows that the veteran's right knee 
disability has essentially full range of motion. 

In this regard, the Board notes that arthritis that is due to 
trauma, as in the veteran's case, and as has been 
consistently diagnosed with private and VA medical evidence, 
is rated as degenerative arthritis.  See 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5010.  Pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, degenerative arthritis (which includes 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Code 5260, for limitation of flexion of the 
leg, and Diagnostic Code 5261, for limitation of extension of 
the leg).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent rating is 
assignable for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 
Diagnostic Code 5003.  In this case, the most recent VA 
examination confirms the presence of a reduced range of 
motion of 5 to 110 degrees, with pain noted at the extremes.  
There is also evidence of disuse atrophy of the quadriceps 
since May 1997, which is another manifestation of the effects 
of pain on use.

In a precedent opinion, the General Counsel of VA held that a 
veteran who has arthritis and instability in his knee might 
receive separate ratings under Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  The 
VA General Counsel has since held that separate ratings are 
only warranted in these types of cases when the veteran has 
limitation of motion in his knee to at least meet the 
criteria for a zero-percent rating under Codes 5260 or 5261, 
or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 
38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence 
showing the veteran experiences painful motion attributable 
to his osteoarthritis.  See VAOPGCPREC 9-98 (Aug. 14, 1998).  

On this basis, a separate 10 percent rating is appropriate as 
both VA and private medical evidence of record clearly 
attribute the veteran's continued right knee disability to 
both residuals of the original knee injury itself and severe 
arthritis.  Consequently, based upon the current medical 
evidence of record and applicable provisions of law, 
specifically 38 C.F.R. Part 4, §§ 4.40, 4.45, 4.59, (1998), 
the Board finds that an increased rating of an additional 10 
percent is warranted for the veteran's service-connected 
right knee disability based upon the presence of a separately 
ratable traumatic arthritis with painful motion.  A higher 
rating is not warranted under Code 5010 because the 
limitation of motion does not match or more nearly 
approximate the limitation of motion required for a rating in 
excess of 10 percent under Codes 5260 or 5261.  Accordingly, 
and to the extent indicated, the claim of entitlement to a 
rating in excess of 20 percent for status post right medial 
meniscectomy is granted.




ORDER

Entitlement to an increased evaluation of an additional 10 
percent for a right knee disability, currently evaluated at 
20 percent disabling, is granted subject to the laws and 
regulations governing the award of monetary benefits.




		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

